Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adorno (EP 3247134 A1, provided by Applicant).
Regarding Claim 1, Adorno teaches: A MEMS transducer (Figs. 9A, 9B, 10A, 10B) comprising: a transducer substrate defining an aperture (21, 22 with central aperture); a diaphragm having a first side and a second side (23), the first side coupled to the transducer substrate and disposed over the aperture (as shown); and a first stiffening member coupled to the second side (29a, 29b), the stiffening member comprising a plurality of fingers extending inwards from a perimeter of the aperture (as shown in Fig. 9b, 10b, plurality of fingers 29b extend inwards from a perimeter of the aperture).
Regarding Claim 11, Adorno teaches: A microphone assembly (Figs. 9A, 9B, 10A, 10B) comprising: a housing comprising a base (21b), a cover (50), and a port (22), wherein the housing defines an enclosed volume (as shown); an acoustic transducer disposed in the enclosed volume (¶ [109]; Fig. 11), wherein the acoustic transducer comprises: a transducer substrate defining an aperture (21,22 with central aperture); a diaphragm having a first side and a second side (23), the first side coupled to the transducer substrate (as shown), wherein the diaphragm is in fluid communication with the port (as shown); and a first stiffening member coupled to the second side (29a, 29b), the stiffening member comprising a plurality of fingers extending inwards from a perimeter of the aperture (as shown in Fig. 9b, 10b, plurality of fingers 29b extend inwards from a perimeter of the aperture).
Regarding Claim 28, Adorno teaches: A MEMS structure (Figs. 9A, 9B, 10A, 10B) comprising: a substrate defining a recessed region (21 having 22 therein); a MEMS element anchored to the substrate (all elements above substrate 21 considered the MEMS element), wherein at least a portion of the MEMS element is cantilevered over the recessed region (¶ [0100]); a stiffening member (29a, 29b) comprising a plurality of fingers extending from a region of attachment between the MEMS element and the substrate and extending over the recessed region (as shown in Fig. 9b, 10b, plurality of fingers 29b extend inwards from a perimeter of the aperture).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20100278372 A1).
Regarding Claim 20, Zhang teaches: A MEMS acoustic transducer (Figs. 3-5 and ¶ [0043]-[0046]) comprising: a transducer substrate (4) defining an aperture (18); a diaphragm (14) having a first side and a second side (as shown), the first side coupled to the transducer substrate and disposed over the aperture (as shown); a back plate defining a plurality of openings (12, 16), the back plate attached to the substrate (as shown), the back plate oriented substantially parallel to the diaphragm and offset from the diaphragm such that a cavity is formed therebetween (as shown); and a first stiffening member (22) coupled to the second side of the diaphragm, the stiffening member comprising a plurality of fingers extending inwards from a perimeter of the aperture (part of the spring 22 is extending inwardly in Fig. 5).

Allowable Subject Matter
Claims 2-10, 12-19, 21-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651